DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3 November 2020 has been entered.  Claims 2 – 13 and 19 – 26 remain pending in the application.

Election/Restrictions
Claim 3 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 – 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 14 June 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, and 22 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2012/0255899 A1) in view of Sinton (US 2015/0258503 A1), as evidenced by Cheiky (US 2015/0059575 A1), Hurt (US 2014/0370246 A1), and Zhamu (US 2011/0017585 A1).
	Regarding claim 8, Choi discloses a product (“separation membrane”: e.g. ¶¶ [0013] – [0084]) comprising: a composite film comprising a polymer layer directly adjacent a graphene layer (“polymer support” which directly contacts “graphene”: e.g. Fig. 1 – 6; ¶¶ [0015] – [0017], [0019] – [0024], [0027] – [0037], [0056] – [0073], [0076], [0077], [0079] – [0081]), wherein the graphene layer includes islands of graphene (“grains” defined by “grain boundaries”: e.g. Fig. 1; ¶¶ [0015], [0016], [0021], [0035], [0041] – [0043], [0056], [0058] – [0066], [0073]).
	Although Choi does not explicitly state the islands of graphene are held together van der Waals forces, Choi discloses the islands of graphene are separated by a distance of 0.335 nm to 100 nm (range for the “grain boundaries”: e.g. ¶¶ [0023], [0030], [0066]) or 0.34 nm to 0.5 nm (“interlayer distance”: e.g. ¶¶ [0031], [0062], [0064]).  In both instances, Choi discloses the distance between islands of graphene is based on the size of species to be selectively separated when using the product as a separation membrane (e.g. ¶¶ [0024], [0036], [0037], [0062] – [0064], [0066], [0067], [0073]), wherein selective separation refers to allowing transport of species smaller than the distance between islands of graphene through the graphene layer while excluding transport of species larger than the distance between islands of graphene (e.g. ¶¶ [0009], [0010], [0016], [0036], [0037], [0060], [0062] – [0065], [0067], [0073], [0074]).

	Accordingly, based on the sizes Cheiky and Hurt disclose, there is an implicit disclosure in Choi wherein the distance between islands of graphene is at least 0.335 nm but less than 0.35 nm for when the product is used to selectively separate hydrogen and oxygen.  Similarly, based on the sizes Cheiky and Hurt disclose, there is an implicit disclosure in Choi wherein the distance between islands of graphene is at least 0.35 nm but less than 0.364 nm or 0.37 nm for when the product is used to selectively separate nitrogen and oxygen.
	Additionally or alternatively, it would have been obvious to provide such distances between the islands of graphene in order to provide the selective separation Choi desires of the disclosed species, i.e. hydrogen from oxygen or nitrogen from oxygen.  Otherwise, separation would not occur via the graphene layer, either due to allowing transport of both species through the graphene layer or due to preventing transport of both species through the graphene layer.
	Zhamu states it is known that van der Waals forces are very strong at distances less than 0.4 nm, particularly in graphene, and states the van der Waals forces holding graphene together easily separate when the distance is increased to 20 nm or beyond (e.g. ¶¶ [0007] – [0011]).  Since the embodiments for separating hydrogen from oxygen and nitrogen from oxygen as Choi discloses and/or suggests (per evidentiary disclosures by Cheiky and Hurt) are at distances less than 0.4 nm, it would have followed that the graphene layer Choi discloses and/or suggests includes islands of graphene that are held together by van der Waals forces.
	Although Choi is not specific as to the composite film having a stiffness that is at least twice as stiff as a sum of the stiffnesses of the layers thereof, this feature would have been obvious in view of Sinton.
	Sinton discloses a product (“separation membrane”: e.g. Fig. 1; ¶¶ [0008] – [0055]) comprising: a composite film comprising a polymer layer directly adjacent a graphene layer (“composite membrane” 
	Sinton’s polymeric layer resists high pressures of gases to be separated without mechanical failure (e.g. ¶¶ [0019], [0023]).  Given the purpose of Sinton’s product as a separation membrane, it would have followed that stiffness is a desirable feature in order to not deform under the high pressures present in a gas separation apparatus.  This is particularly evident in the island configuration of the graphene, where it would have been understood deformation of the composite film risks, prior to actual mechanical failure of the composite film, an increase in the distance between the islands.  Zhamu indicates van der Waals forces decrease very rapidly as distance increases beyond the distances between islands in Choi’s composite film (e.g. ¶¶ [0007] – [0011]), so it would have been expected the graphene layer when formed as islands of graphene is susceptible to failure when the islands are forced apart from one another.  Accordingly, in contrast to the flexible nature of the polymer layer(s) and the graphene layer(s) alone (Sinton: e.g. ¶¶ [0046], [0047]), stiffness in the composite film is desirable in order to provide a mechanically strong separation apparatus.  
	Furthermore, Choi discloses the composite film includes a second graphene layer directly adjacent a second side of the polymer layer (“graphene on at least one surface of the polymer support”, wherein “at least one” is understood to include both sides, and wherein “graphene may directly contact the polymer support”: e.g. ¶¶ [0015], [0027]).  Accordingly, a graphene layer/polymer layer/graphene layer sandwich is provided.  Sinton expands on this concept to include more polymer layers and/or graphene layers in a composite film (e.g. ¶¶ [0008], [0010], [0011], [0013]).  As such, one of ordinary skill in the art would have been provided with a means and a motivation for determining a suitable stiffness of the composite film as a whole in comparison to the sum of the thicknesses of the layers therein.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the composite film Choi discloses to have a stiffness that is at least twice as stiff as a sum of the 
	Regarding claim 10, Choi discloses a product (“separation membrane”: e.g. ¶¶ [0013] – [0084]) comprising: a composite film comprising a polymer layer directly adjacent a graphene layer (“polymer support” which directly contacts “graphene”: e.g. Fig. 1 – 6; ¶¶ [0015] – [0017], [0019] – [0024], [0027] – [0037], [0056] – [0073]).
	Although Choi is not specific as to the composite film having a yield strength that is at least three times a yield strength of the polymer layer, this feature would have been obvious in view of Sinton.
	Sinton discloses a product (“separation membrane”: e.g. Fig. 1; ¶¶ [0008] – [0055]) comprising: a composite film comprising a polymer layer directly adjacent a graphene layer (“composite membrane” comprising a “dense polymeric membrane” in “physical contact” with “perforated two-dimensional material”, the “perforated two-dimensional material” being graphene: e.g. Fig. 1; ¶¶ [0008] – [0019], [0028] – [0055]), wherein the graphene layer includes islands of graphene (“domains” forming “grain boundaries”: e.g. ¶¶ [0029] – [0032]).
	Sinton’s polymeric layer resists high pressures of gases to be separated without mechanical failure (e.g. ¶¶ [0019], [0023]).  Given the purpose of Sinton’s product as a separation membrane, it would have followed that stiffness is a desirable feature in order to not deform under the high pressures present in a gas separation apparatus.  This is particularly evident in the island configuration of the graphene, where it would have been understood deformation of the composite film risks, prior to actual mechanical failure of the composite film, an increase in the distance between the islands.  Zhamu indicates van der Waals forces decrease very rapidly as distance increases beyond the distances between islands in Choi’s composite film (e.g. ¶¶ [0007] – [0011]), so it would have been expected the graphene layer when formed as islands of graphene is susceptible to failure when the islands are forced apart from one another.  Accordingly, in contrast to the flexible nature of the polymer layer(s) and the graphene layer(s) alone (Sinton: e.g. ¶¶ [0046], [0047]), stiffness in the composite film is desirable in order to provide a mechanically strong separation apparatus.  A further contributing factor to Sinton’s resistance to mechanical failure is tensile strength of the polymer layer(s) and the graphene layer(s) (e.g. ¶¶ [0014], [0019]).  A high tensile strength, in the context of high pressures as previously delineated, would have 
	Furthermore, Choi discloses the composite film includes a second graphene layer directly adjacent a second side of the polymer layer (“graphene on at least one surface of the polymer support”, wherein “at least one” is understood to include both sides, and wherein “graphene may directly contact the polymer support”: e.g. ¶¶ [0015], [0027]).  Accordingly, a graphene layer/polymer layer/graphene layer sandwich is provided.  Sinton expands on this concept to include more polymer layers and/or graphene layers in a composite film (e.g. ¶¶ [0008], [0010], [0011], [0013]).  As such, one of ordinary skill in the art would have been provided with a means and a motivation for determining a suitable stiffness of the composite film as a whole in comparison to the sum of the thicknesses of the layers therein.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the composite film Choi discloses such that the composite film has a yield strength that is at least three times a yield strength of the polymer layer, the motivation being to provide a product which is desirably resistant to high pressures used in gas separation and therefore safer to operate as Sinton suggests.
	Regarding claim 22, in addition to the limitations of claim 8, Choi discloses the composite film includes a second graphene layer directly adjacent a second side of the polymer layer (“graphene on at least one surface of the polymer support”, wherein “at least one” is understood to include both sides, and wherein “graphene may directly contact the polymer support”: e.g. ¶¶ [0015], [0027]).
	Regarding claim 23, although Choi is not specific as to the composite film having a stiffness that is at least five times a stiffness of the polymer layer, following a similar rationale as discussed above in the 35 U.S.C. 103 rejection of claim 8, it would have been obvious to modify the composite film Choi discloses to have a stiffness that is at least five times a stiffness of the polymer layer, the motivation being to provide a product which is desirably resistant to high pressures used in gas separation as Sinton suggests.
Regarding claim 24, although Choi is not specific as to the polymer layer having a thickness of less than about 100 nm, this feature would have been obvious in view of Sinton.
	As a preliminary note, Choi expressly does not limit the thickness of the polymer layer (e.g. ¶¶ [0072], [0081]).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also MPEP § 2123, I.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also MPEP § 2123, II.  Therefore, although Choi discloses embodiments wherein a polymer layer has a thickness ranging from 1 µm to 125 µm (e.g. ¶¶ [0072], [0081]), Choi’s express statement that such thicknesses are non-limiting allows one of ordinary skill in the art to consider different thicknesses from those recited, including those smaller than 1 µm.
	Sinton discloses a product (“separation membrane”: e.g. Fig. 1; ¶¶ [0008] – [0055]) comprising: a composite film comprising a polymer layer directly adjacent a graphene layer (“composite membrane” comprising a “dense polymeric membrane” in “physical contact” with “perforated two-dimensional material”, the “perforated two-dimensional material” being graphene: e.g. Fig. 1; ¶¶ [0008] – [0019], [0028] – [0055]), wherein the graphene layer includes islands of graphene (“domains” forming “grain boundaries”: e.g. ¶¶ [0029] – [0032]), wherein the polymer layer has a thickness of less than or equal to 50 µm, e.g. 0.1 µm (100 nm) to 50 µm (e.g. ¶ [0017]).
	As functions of the polymer layer, Sinton desires selective permeability of gaseous species therethrough as well as mechanical support for the graphene layer (e.g. ¶¶ [0008], [0010], [0016], [0017], [0019], [0041], [0046]).  Choi’s polymer layer functions similarly and is regarded as dense layer (e.g. ¶ [0070]).  In view of the similarity of structures and functions, it is observed Sinton discloses the properties Choi discloses can be provided at thicknesses smaller than Choi expressly discloses.  Furthermore, Sinton notes permeability of the polymer layer occurs via a solution-diffusion mechanism where a gas molecule (e.g. ¶¶ [0006], [0008], [0010], [0016], [0041], [0051], [0052]).  From this, one of ordinary skill in the art would have understood a reduced thickness reduces the energy required for separation.  Particularly, Sinton suggests graphene is an extreme example of this phenomenon, whereby the extreme 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Choi’s polymer layer to have a thickness of less than about 100 nm in order to improve the separation efficiency of the product comprising the composite film.
	Regarding claim 25, although Choi is not specific as to the composite film having a stiffness that is at least five times a stiffness of the polymer layer, following a similar rationale as discussed above in the 35 U.S.C. 103 rejection of claim 8, it would have been obvious to modify the composite film Choi discloses to have a stiffness that is at least five times a stiffness of the polymer layer, the motivation being to provide a product which is desirably resistant to high pressures used in gas separation as Sinton suggests.
	Regarding claim 26, although Choi is not specific as to the polymer layer having a thickness of less than about 100 nm, this feature would have been obvious in view of Sinton.
	As a preliminary note, Choi expressly does not limit the thickness of the polymer layer (e.g. ¶¶ [0072], [0081]).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also MPEP § 2123, I.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also MPEP § 2123, II.  Therefore, although Choi discloses embodiments wherein a polymer layer has a thickness ranging from 1 µm to 125 µm (e.g. ¶¶ [0072], [0081]), Choi’s express statement that such thicknesses are non-limiting allows one of ordinary skill in the art to consider different thicknesses from those recited, including those smaller than 1 µm.

	As functions of the polymer layer, Sinton desires selective permeability of gaseous species therethrough as well as mechanical support for the graphene layer (e.g. ¶¶ [0008], [0010], [0016], [0017], [0019], [0041], [0046]).  Choi’s polymer layer functions similarly and is regarded as dense layer (e.g. ¶ [0070]).  In view of the similarity of structures and functions, it is observed Sinton discloses the properties Choi discloses can be provided at thicknesses smaller than Choi expressly discloses.  Furthermore, Sinton notes permeability of the polymer layer occurs via a solution-diffusion mechanism where a gas molecule (e.g. ¶¶ [0006], [0008], [0010], [0016], [0041], [0051], [0052]).  From this, one of ordinary skill in the art would have understood a reduced thickness reduces the energy required for separation.  Particularly, Sinton suggests graphene is an extreme example of this phenomenon, whereby the extreme thinness of graphene obviates the need for dissolving of a gas in a layer (e.g. ¶ [0041]), and thus it would have been understood reducing the thickness of the polymer layer which allows diffusion of gases therethrough would have resulted in reduced energy to drive diffusion.  Moreover, one goal of Sinton’s product is to use thinner polymer layers because of the efficiency graphene provides in separation (e.g. ¶ [0051]), the implied benefit being improved separation efficiency as previously discussed.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Choi’s polymer layer to have a thickness of less than about 100 nm in order to improve the separation efficiency of the product comprising the composite film.
	Claims 10, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0070612 A1) in view of Kinloch (US 2012/0301707 A1) and Ashby (Materials Selection in Mechanical Design (4th Edition) – Appendix A: Data for Engineering Materials).
	Regarding claim 10, Lee discloses a product comprising: a composite film comprising a polymer layer directly adjacent a graphene layer (“graphene-polymer layered composite” comprising “polymer layers” and “graphene layers” wherein the “polymer layers” and “graphene layers” alternate with one another where each of said “graphene layers” may be single- or multi-layered, e.g. “graphene-polymer layered composite” 100 comprising “polymer layers” 104 and “graphene sheets” 102: e.g. Fig. 1A, 1B; ¶¶ [0008], [0013], [0014], [0024], [0025], [0031] – [0039]).
	Although Lee does not specifically state the composite film has a yield strength that is at least two times a yield strength of the polymer layer, Kinloch notes graphene has a yield strength of 130 GPa (e.g. ¶ [0003]) while Ashby notes PMMA has a yield strength of 48.3 – 79.6 GPa depending on the direction of measurement (e.g. Table A.5).  Given the intimate adhesion of Lee’s polymer layer and graphene layer (e.g. ¶ [0098]) and the yield strength values noted by Kinloch and Ashby, the yield strength of the composite film depends more on the graphene layer since it is the graphene layer which provides the ultimate strength prior to mechanical failure.  This becomes more evident in view of Lee’s disclosures regarding the number of graphene layers, namely in the number of graphene layers alternating with the polymer layers and the number of graphene sub-layers within a graphene layer (e.g. Fig. 1A, 1B; ¶¶ [0034], [0036]).  It is also noted Lee discloses the composite film has a flexibility and is used in electrical devices (e.g. ¶ [0111]), in which art it would have been understood to maintain mechanical properties as much as possible so as to ensure proper electrical performance.  Notably, since the graphene layer is that which provides the electrical conductivity (Lee; e.g. ¶ [0111]), the importance of having a high yield strength in comparison to the relatively weaker polymer layer is observed.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the composite film with a yield strength that is at least three times a yield strength of the polymer layer, the motivation being to ensure the desired electrical performance is provided in Lee’s 
	Regarding claim 25, although Lee does not specifically state the composite film has a stiffness that is at least five times a stiffness of the polymer layer, this feature would have been obvious in view of Kinloch.
	In addition to the limitations of claim 10, Lee discloses the graphene layer has horizontal and vertical dimensions of at least 1 mm (e.g. ¶ [0095]).  Kinloch notes lengths of at least 10 µm, i.e. at least 0.01 mm, are generally needed for graphene to provide benefits to structural properties (e.g. ¶ [0021]), namely by transferring stress from a polymer adjacent thereto to the graphene (e.g. ¶ [0002]).  Given Lee’s graphene layer has horizontal and vertical dimensions which are individually at least two orders of magnitude higher than that Kinloch suggests is needed to obtain structural benefits, it would have followed Lee’s graphene layer has a configuration for providing excellent structural properties, including stiffness, particularly in view of Lee’s further disclosure of intimate adhesion between the polymer layer and the graphene layer (e.g. ¶ [0098]).  Accordingly, Lee and Kinloch collectively suggest there is a minimum stiffness requirement for the composite film, which Lee suggests a benefit therefor in the form of improved uniformity in the graphene layer for purposes of ensuring electrical properties are maintained (e.g. ¶ [0097]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the composite film with a stiffness that is at least five times a stiffness of the polymer, for instant to ensure proper electrical performance of the product.
	Regarding claim 26, in addition to the limitations of claim 10, Lee discloses the polymer layer has a thickness of about 10 nm to about 100 nm (e.g. ¶ [0002]).
	Since the instant specification does not provide a quantitative measure for the scope of “about”, Lee’s range is considered to lie within the claimed range.

Allowable Subject Matter
Claims 2 – 7, 9, 11 – 13, and 19 – 21 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Choi is regarded as the closest prior art.  Although Applicant’s arguments on pp. 5 – 7 primarily relates to evaluating a percent of thickness without accounting for the interlayer distance Choi discloses for graphene, the examiner observes Choi’s interlayer distance in the graphene is not large enough to suggest the claimed weight fraction, particularly in view of Applicant’s discussion of the respective densities of graphene and PMMA.  That is to say, Choi does not sufficiently provide for a relative density disclosure of a graphene layer and a polymer layer which can used together with the disclosed thicknesses to arrive at a weight fraction greater than 10%.
	Claims 2, 4 – 7, 9, 11 – 13, and 19 – 21 depend, directly or indirectly, on claim 3.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, product claims 2, 4 – 7, 9, and 19 – 21 are allowed for at least the same reasons as claim 3.  Claim 11 is a method of using the product of claim 3, claim 12 is a process of making the product of claim 3, and claim 13 is a process of making depending on claim 12.  Accordingly, the process of claim 11 is limited to using the product of claim 3, and the processes of claims 12 and 13 must make a product having the features of claim 3.  Therefore, method claims 11 – 13 are allowed for at least the same reasons as claim 3.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pp. 5 – 16, filed 3 November 2020, with respect to the rejections of claims 2 – 7, 9 and 19 – 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.

	Applicant asserts patentability of claims 8 and 10 and their dependent claims in that Sinton does not disclose the extent of desirable stiffness (for claim 8) or yield strength (for claim 10).  In particular, Applicant asserts Choi and Sinton do not disclose a more than additive increase in stiffness or yield strength as required in the claims.  Furthermore, Applicant asserts Sinton’s desire to avoid mechanical failure is insufficient for establishing the claimed stiffness or yield strength.  The examiner respectfully disagrees.
	As noted above, Choi’s product is used to separate hydrogen gas from oxygen gas or nitrogen gas from oxygen gas in various embodiments (e.g. ¶¶ [0024], [0038], [0039], [0067], [0074], [0083]).  Sinton’s polymer layer is used in high pressure gas separation (e.g. ¶¶ [0019], [0023]).  The fact Sinton employs high pressure indicates a requirement for the composite film to maintain its shape and avoid deforming, at least excessively, or breaking so as to maintain the high pressure upstream of the composite film and allow for the desired separation.  Accordingly, composite films with higher stiffness and higher yield strength would have been observed to better served for the above purposes.  Choi and Sinton disclose providing additional polymer and graphene layers may be provided (Choi: e.g. ¶¶ [0015], [0027]; Sinton: e.g. ¶¶ [0008], [0010], [0011], [0013]) and therefore increase the stiffness and yield strength.  Therefore, providing additional layers can be used as a basis for optimizing the stiffness and yield strength, whereby determining a suitable number of layers for gas separation and mechanical properties serves as the motivation for modification.
	Applicant asserts patentability of claim 10 and its dependent claims in that Lee does not disclose the extent of desirable yield strength.  In particular, Applicant asserts Lee does not disclose increasing the number of graphene layers relative to the polymer layers in such a manner which would improve the yield strength, noting Lee requires more polymer layers than graphene layers.  The examiner respectfully disagrees.
	While Lee requires more polymer layers than graphene layers, it is noted Lee alternates graphene and polymer layers such that the number of polymer layers is one more than the number of graphene layers (e.g. ¶ [0034]).  Therefore, as the number of graphene layers is increased to improve 
	For at least the above reasons, the rejections of claims 8, 10, and 22 – 26 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783